FILED
                            NOT FOR PUBLICATION                             APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: WALTER R. PINEDA,                         No. 13-60071

               Debtor,                           BAP No. 11-1719


WALTER R. PINEDA,                                MEMORANDUM*

               Appellant,

  v.

BANK OF AMERICA NA; et al.,

               Appellees.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
                Markell, Dunn, and Jury, Bankruptcy Judges, Presiding

                             Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walter R. Pineda appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) order affirming the bankruptcy court’s order abstaining from deciding an

adversary proceeding against appellees. We dismiss.

      We lack jurisdiction to review the bankruptcy court’s decision to abstain

pursuant to 28 U.S.C. § 1334(c)(1). See 28 U.S.C. § 1334(d).

      We reject Pineda’s contention that the BAP violated his due process rights in

the handling of his appeal.

      DISMISSED.




                                         2                                   13-60071